 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN WILLIAM ROST, JR.,                           Case No. 1:20-cv-00227-BAM (PC)
12                       Plaintiff,                      ORDER DENYING MOTION TO PROCEED
                                                         IN FORMA PAUPERIS WITHOUT
13            v.                                         PREJUDICE
14    KINGS COUNTY JAIL, et al.,                         (ECF No. 2)
15                       Defendants.                     ORDER REQUIRING PLAINTIFF TO FILE
                                                         COMPLETED APPLICATION TO PROCEED
16                                                       IN FORMA PAUPERIS OR PAY FILING FEE
17                                                       THIRTY (30) DAY DEADLINE
18

19          Plaintiff Kevin William Rost, Jr. is a pretrial detainee proceeding pro se in this civil rights

20   action pursuant to 42 U.S.C. § 1983.

21          Currently before the Court is Plaintiff’s application to proceed in forma pauperis, filed on

22   February 13, 2020. ((ECF No. 2.)

23          However, Plaintiff’s application to proceed in forma pauperis is incomplete. Specifically,

24   the certificate portion of the application is not filled-out, dated, and signed by an authorized

25   officer of the Kings County Jail and there is no certified copy of Plaintiff’s Kings County Jail

26   trust account statement for the six-month period immediately preceding the filing of Plaintiff’s

27   complaint attached to the application as the instructions require. Plaintiff must submit a

28   completed application, including a certified copy of his trust account statement from the Kings
                                                        1
 1   County Jail, if he wishes for his application to proceed in forma pauperis to be considered by the

 2   Court.

 3            Accordingly, IT IS HEREBY ORDERED that:

 4            1.    Plaintiff’s motion to proceed in forma pauperis, (ECF No. 2), is DENIED without

 5                  prejudice;

 6            2.    The Clerk of the Court is directed to serve a blank in forma pauperis application

 7                  for a prisoner on Plaintiff;

 8            3.    Within thirty (30) days from the date of service of this order, Plaintiff shall file

 9                  the attached application to proceed in forma pauperis, completed and signed,

10                  including a certified copy of his jail trust account statement for the past six

11                  months, or, in the alternative, pay the $400.00 filing fee for this action;

12            4.    No extension of time will be granted without a showing of good cause; and

13            5.    Plaintiff is warned that the failure to comply with this order will result in the

14                  recommendation dismissal of this action without prejudice.

15
     IT IS SO ORDERED.
16

17      Dated:     February 14, 2020                           /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
